PER CURIAM.
We affirm the order of final summary judgment in favor of Flea Market U.S.A., Inc. Cappello’s affidavit in opposition to the motion for summary judgment failed to meet the requirements of Fla.R.Civ.P. 1.510(e), as it was not made upon personal knowledge, and did not set forth facts that would be admissible in evidence. The affidavit was based on inadmissible hearsay statements, and was not competent to defeat a motion for summary judgment. Doss v. Steger & Steger P.A., 613 So.2d 136 (Fla. 4th DCA 1993); Mullan v. Bishop of Diocese of Orlando, 540 So.2d 174 (Fla. 5th DCA 1989); Crosby v. Paxson Elec. Co., 534 So.2d 787 (Fla. 1st DCA 1988); Page v. Staley, 226 So.2d 129 (Fla. 4th DCA 1969).
AFFIRMED.